 .GENERAL FOODS CORPORATION263containing union-security provisions.Itwill therefore be recommended that Re-spondent Company withdraw and withhold all recognition from Respondent Unionsas the collective-bargaining representative of its employees;cease-giving effect to itscontract of December 1954 with that organization,or to any extension,renewal,modification,or supplement thereof,or to any superseding contract,unless and untilit is certified by the Board as such representative;and that Respondents reimburse allemployees and former employees for all sums withheld for dues and fees.HibbardDowel Co.,supra.However, nothing herein shall be construed as requiring Re-spondent Company to vary or abandon the wages, hours,seniority, or other sub-stantive features of its relations with the employees themselves which it may haveestablished in performance of said contract as extended,renewed,modified, sup-plemented,or superseded,or to prejudice the assertion by the employees of any rightsthey may have under such contract.Respondent Company's coercion of employees to join Respondent Unions, thepotent support and assistance rendered to that organization,including its unlawfulrecognition and bargaining with it as the exclusive representative of its employees,although carried out by Respondent Company primarily as the result of pressure byRespondent Unions, demonstrate that the commission of similar unfair labor prac-ticesmay be anticipated in the future.The remedy should be coextensive with thethreat.I shall, therefore,recommend that Respondents be ordered to cease anddesist from infringing in any manner upon the rights guaranteed by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact,and on the entire record in thecase,I make the following:CONCLUSIONS OF LAW1. InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, AFL, and its Local 986,and its Joint Council No. 42,and itsWestern Conference of Teamsters Organizing Committee are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By recognizing,by executing and maintaining a contract containing union-security provisions with Respondent Unions, and by enforcing said provisions,therebyencouraging membership in Respondent Unions,Respondent Company has engagedin unfair labor practices within the meaning of Section 8(a) (2) and(3) of the Act.3.By interfering with,restraining,and coercing employees in the exercise of therights guaranteed by Section 7 of the Act,Respondent Company has engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By executing and maintaining a contract containing union-security provisions,and by attempting to cause Respondent Company to discriminate against employeesin violation of Section 8 (a) (3) of the Act, Respondent Unions, Local 986 andWestern Conference of Teamsters Organizing Committee,have engaged in unfairlabor practices within the meaning of Section 8(b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act,Respondent Unions, Local 986 and Western Conference ofTeamsters Organizing Committee,have engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]-General Foods Corporation,Northland Dairy Division,PetitionerandGeneral Teamsters Union,Local 406, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO.Case No. 7-ISM-146.Jan-uary 30,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Gottfried,115 NLRB No. 45. 264DECISIONSOF NATIONAL LABORRELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Union contends that its contract with the Employer, ex-ecuted August 25,1954, is a bar to this petition.'The Employer urgesthat the contract is not a bar.The Union was certified June 16, 1954, and the first contract wasexecuted August 2, 1954, to be in effect for 1 year and thereafter fromyear to year subject to a 60-day notice to terminate.The contractalso provides that if either party wishes to change, alter, or amendthe agreement, only those specific portions shall be considered, andthe remainder of the agreement shall remain in full force and effect.If no agreement has been reached on the proposed changes within 30days after the expiration of the agreement, either party may give a5-day written notice of termination 2On May 25, 1955, the Union notified the Employer of its desire tonegotiate changes in the clauses relating to "Wages, hours, workingconditions, benefit plans, strike and lockout under Art. XIX andtermination."The notice also stated that if agreement has not beenreached on such changes within 30 days after expiration of the agree-ment, the Union would serve notice of its desire to terminate.OnMay 28, the Employer served written notice of its desire to makechanges in some 12 clauses of the agreement dealing with union ac-tivity, grievances, arbitration, seniority, job posting and transfer,holidays, wages, work schedules, strikes and lockouts, duration, andjob classifications.It also stated that "we shall be glad to explainthese changes to you when we negotiate the new contract at our mutualconvenience."On June 21, the Employer wrote the Union indicatingI Although the Union claims that its contract is a bar to the Employer's petition foran election,it does not disclaim its interest in continuing to represent the Employer's em-ployees.The Employer,for reasons hereinafter stated, has declined to negotiate a re-newal of the present contract.2 Article XXII-duration.Sec. 1 The terms of this agreement shall be from 12 01 Monday, August 2, 1954to and including midnight, August 1, 1955 and shall continue in full force and effectfrom year to year thereafter unless termination notice is given in writing by eitherparty at least 60 days prior to the expiration date of this agreement.Sec. 2 If either party desires to negotiate a change, alteration, or amendment ofthis agreement for the succeeding term thereof, written notice shall be given to theother party at least 60 days prior to the expiration date of this agreement.Whensuch change,alteration or amendment is requested only that specific portion of theAgreement shall be considered open for negotiation,and the remainder of the agree-ment shall remain in full force and effect.If agreement has not been reached onsuch change,alteration or amendment within 30 days after the expiration date ofthis agreement, either party may give 5-day written notice of a desire to terminatethis agreement. GENERAL FOODS CORPORATION265itswillingness to meet at a convenient time and place after July 6.On June 25, the Employer was handed a petition bearing the signa-turesof 22 out of 34 employees in the bargaining unit to the effectthat "we, the following employees of Northland Dairy, do not wishto recognize the union."On June 29, the Employer notified the Unionthat, since the petition indicated the Union no longer represented amajority of the employees, no useful purpose would be served by ne-gotiating a renewal agreement until the present uncertainties as tothe Union's status have been resolved.The Employer filed the in-stant petition on July 8, and on September 1 the Employer notified theUnion of its desire to terminate the agreement in accordance withthe durationclause.The Union urges that its letter and notice of May 24 constituted anotice to modify the contract and not to terminate it, that the contractautomatically renewed itself on June 2, 1955, and further, that theEmployer's notice of termination of September 1 was not effectivebecause it had refused to negotiate the requestedchangesprior to thetermination notice.We find it unnecessary to pass upon the sufficiency of the Union'snotice of May 24 to prevent automatic renewal of the contract, aswe find that any contract bar arising from alleged insufficiency ofthis notice is effectively removed by the Employer's termination noticeof September 1. Such notice to terminate was given in accordancewith the contract provision permitting termination when agreementhad not been reached on the suggested changes within 30 days ofthe expiration of the agreement.There is no express provision in thecontract that prior negotiations must be conducted as a conditionprecedent to the giving of a notice to terminate.Nor do we find anybasisfor implying such a condition precedent.Accordingly, as thecontract was terminated by the Employer's notice of September 1,it isno longer in effect and is therefore no bar to the present proceeding.4.The appropriate unit :The parties agreed generally that the appropriate unit should con-sistof all production and maintenance employees, including truck-drivers and boilerroom employees, with the usual exclusions.Theparties disagreed as to the inclusion of one laboratory employee and anumber of working supervisors 3 who were excluded from the certifi-cation and the contract and whom the Employer would now excludebut the Union include.The laboratory employee works under the laboratory supervisor inthe laboratory which is a separate room in the plant.He makes testsof products for composition and quality and also works with the8 These employees were excluded from the contract.As the record is uncontradictedthat the foremen have the authority to discharge,we find that they are supervisors andwe shall exclude them from the unit. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDresearch group on experiments 'with new products.He uses thebabcock tester, microscope, and bacterial equipment.He is licensedby the State.On the basis of the foregoing, we find that the labora-tory man is a technical employee.4Accordingly, in conformity withBoard practice, he may not be added to the production and main-tenance unit as one of the parties to this proceeding opposes hisinclusion.'We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's Evart,Michigan, plant including truckdrivers and boilerroom employees,but excluding the laboratory employee, office clerical employees, execu-tive employees, administrative employees, professional employees,guards, working supervisors, and all other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]'Buckeye Oil Company,101 NLRB 30, 32.See alsoUnited States Gypsum Company,109 NLRB 1402,1405, where testers were found to be technical employees.G SeePacific Moulded Products,111 NLRB 882,at 884.Sears Roebuck and CompanyandSears Roebuck Employees'Council,Local#1635, Retail Clerks International Association,AFL-CIO,'Petitioner.Case No. 1-RC-3814. January 31, 1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Board Decision, Order, and Direction of Election,2an electionby secret ballot was conducted on May 26, 1955, underthe direction and supervision of the Regional Director for the FirstRegion, among the employees in the unit found appropriate for pur-posesof collective bargaining.Thereafter, a tally of ballots was fur-nished the parties showing that 103 ballots were cast for Petitioner,35 for the Intervenor, and 228 for no union.On May 31, 1955, thePetitioner filed timely objections to conduct affecting the resultsof the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation of the matters raised bythe Petitioner's objections and, on June 16, 1955, issued and duly served.'As the AFL and CIO havemerged since the holding of the election herein, we areamendingthe Petitioner's designation accordingly.' Sears Roebuck& Company,112 NLRB 559, in which theinstant case was consolidatedfor purposes of decision with CasesNos. 1-RC-3813 and 1-RC-3827.115 NLRB No. 47.